 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANNY GEROME YOUNG,                               No. 2:15-cv-02604-KJM-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    RODRIGUEZ, et al.,
15                       Defendant.
16

17          On December 23, 2019, Defendants Gill, Rodriguez, Saephan and Lewis filed a motion to

18   consent to conduct all further proceedings in this case before Magistrate Judge Carolyn K.

19   Delaney. ECF No. 71. On January 6, 2020, plaintiff, filed a pro se motion objecting to

20   defendants’ consent. ECF No. 72. Upon receipt of plaintiff’s motion, Magistrate Judge Delaney

21   construed plaintiff’s motion as one to withdraw consent and held plaintiff’s consent is a valid

22   question for this court. See ECF No. 74 (citing Branch v. Umphenour, 936 F. 3d 994, 1003 (9th

23   Cir. 2019)); see also ECF No. 8 (plaintiff’s previous consent to magistrate judge jurisdiction).

24          On January 24, 2020, this court appointed T. Kennedy Helm, IV as counsel for plaintiff,

25   with plaintiff’s agreement. ECF No. 76. Plaintiff filed his pro se motion before the appointment

26   of counsel and the court has not ruled on it. Good cause appearing, the court will deny plaintiff’s

27   pro se motion without prejudice. The court grants counsel for plaintiff fourteen days from the

28   date of this order to renew the motion to withdraw consent. Should counsel not renew plaintiff’s
                                                       1
 1   motion within the time provided by this order, under Local Rule 72-302(c)(21), this matter will be
 2   referred to Magistrate Judge Delaney for all further proceedings in accordance with 28 U.S.C §
 3   636(c).
 4             IT IS SO ORDERED.
 5   DATED: April 20, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
